Citation Nr: 0124190	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  98-19 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

The propriety of the initial disability rating of 30 percent 
assigned for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The National Association of 
County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

The veteran's service records reflect that he had active 
service with the U.S. Army from April 1963 to January 1972, 
and with the U.S. Navy from October 1975 to September 1986.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for PTSD and 
evaluated the disorder as 10 percent disabling.  The veteran 
appealed the initial rating decision.  In January 2001, the 
RO found that a disability rating of 30 percent was 
warranted, effective the date of service connection.

The veteran offered testimony at a hearing before the 
undersigned Member of the Board in July 2001.  A transcript 
of that hearing is of record.


REMAND

The veteran contends that his service-connected PTSD is more 
severe than is indicated by the currently assigned disability 
rating.  

The record reflects that the veteran was afforded an initial 
VA examination in December 1997.  The examiner indicated that 
no medical records were available for review.  The veteran 
reported that he had attended the "Brick VA Psyche Clinic" 
for four months in 1996.  The examination resulted in a 
diagnosis of PTSD, delayed.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 85.  

A further VA examination was conducted in May 2000.  The 
examiner noted that the veteran's medical records were not 
made available for review, and that the history was obtained 
solely from the veteran.  A diagnosis of PTSD was rendered, 
and the examiner noted exposure to war trauma.  The examiner 
indicated that although the veteran had good ego strengths 
reflected in his marriage, work history, and capacity to 
relate to other veterans, his depression, anxiety, panic and 
compulsive behavior led to a GAF score of 55.

The veteran was afforded a hearing before the undersigned 
Member of the Board in July 2001.  He reasserted his belief 
that his PTSD was more severe than reflected by the rating 
assigned, and argued that a higher rating of at least 50 
percent was warranted.  During the course of his hearing, the 
veteran submitted a psychological evaluation from Walter 
Florek, Ph.D.  Dr. Florek indicated that he had treated the 
veteran since January 1999.  He noted that the veteran's 
symptomatology had worsened despite his active participation 
in psychotherapeutic and psychopharmacological treatment.  
Specifically, Dr. Florek reported that the veteran was less 
resilient to daily stressors and manifested more behavioral 
difficulties than when he initiated treatment in January 
1999.  He provided diagnoses of chronic PTSD and major 
depression, and assigned a GAF score of 50.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Among other 
things, this law redefines the obligations of VA with respect 
to its duty to assist claimants in the development of their 
claims.   The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

As noted above, the veteran submitted to VA psychiatric 
examinations in December 1997 and May 2000.  Neither examiner 
was afforded the opportunity to review the veteran's claims 
folder prior to examining the veteran.  Both examination 
reports clearly indicate that the veteran's records were 
unavailable for review.  The U.S. Court of Appeals for 
Veterans Claims has held that, where VA has a duty to assist 
a claimant in obtaining and developing available facts and 
evidence to support his claim, that duty includes obtaining 
adequate VA examinations.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  The Court has also stated that the Board must make a 
determination as to the adequacy of the record.  Id.  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Thus, the veteran should 
be afforded a current VA psychiatric examination, and the 
claims folder should be made available to the examining 
physician in conjunction with the examination.

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and private, who have treated the 
veteran for his service-connected PTSD 
since October 1997.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.   

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  After the above referenced 
development has been completed, the 
veteran should be accorded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The veteran should be properly notified 
of the date, time and place of the 
examination in writing. The examining 
physician must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  All clinical findings 
must be reported in detail.  The examiner 
must be furnished a copy of the VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective 
on and after November 7, 1996) and, on 
examination of the veteran, the examiner 
must comment as to the presence or 
absence of each symptom and clinical 
finding specified therein for ratings 
from zero percent to 100 percent, and if 
present, the frequency and/or degree(s) 
of severity thereof.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the above referenced examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. § 3.655 (2001). 

5. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the aforementioned 
development action has been completed, to 
include obtaining all records, responses, 
and medical comments and opinions 
requested.

6. The RO should then readjudicate the 
claim for an initial evaluation in excess 
of 10 percent for PTSD. Consideration 
should be given to whether "staged" 
ratings would be appropriate pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




